Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 14




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

  NAHOMIE MOISE,
                                                      CASE NO.: ____________________
                     Plaintiff,
                                                      PLAINTIFF DEMANDS A
                                                      TRIAL BY JURY
                v.

  MOTHER’S MILK INC.
  d/b/a SPECTRA BABY USA,

                 Defendant.

   _________________________________/

                                          COMPLAINT

         Plaintiff, NAHOMIE MOISE (hereinafter referred to as “Plaintiff” and/or “Ms. Moise”),

  through his counsel, Derek Smith Law Group, PLLC, hereby complains of Defendants

  MOTHER’S MILK INC. d/b/a SPECTRA BABY USA (hereinafter referred to as Defendant

  and/or “SPECTRA”), and alleges as follows:

                                        NATURE OF CASE

  1.     Plaintiff complains pursuant to pursuant to Title VII of the Civil Rights Act of 1964, 42

         U.S.C. 2000e et seq. (“Title VII”); Section 1981 of the Civil Rights Act of 1866, 42 U.S.C.

         § 1981 (“Section 1981”); .and the Florida Civil Rights Act of 1992, Section 760.10 et seq.

         (“FCRA”).

  2.     Furthermore, this action is to redress the Defendant’s unlawful employment practices in

         violation of Title VII, Section 1981, and the FCRA following Defendant’s retaliatory

         actions against Plaintiff for complaining of the ongoing harassment and discrimination, all

         leading to her unlawful termination.




                                                  1
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 14




                                  JURISDICTION AND VENUE

  3.    This is an action for monetary damages and all other appropriate relief as deemed by the

        court, pursuant to Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §

        1981 (“Section 1981”), and the Florida Civil Rights Act of 1992, Section 760.10 et seq.

        (“FCRA”).

  4.    This Court has jurisdiction of the federal law claims herein pursuant to 28 U.S.C. §§ 1331

        and 1343, as this action involves federal questions regarding deprivation of Plaintiff’s

        civil rights under Title VII and Section 1981.

  5.    This Court has jurisdiction of the state law claims herein pursuant to 29 U.S.C. § 1367, as

        this action involves state law causes of action arising from the same case or controversy

        as the federal claims herein.

  6.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

        Defendant was located in this judicial district, and a substantial part of the events or

        omissions giving rise to this action, including the unlawful employment practices alleged

        herein, occurred in this district. Plaintiff was employed by Defendant within Broward

        County, Florida. Additionally, the events took place in Broward County, Florida.

                               PROCEDURAL REQUIREMENTS

  7.    Plaintiff has complied with all statutory prerequisites to file this action.

  8.    On or around October 07, 2020, Plaintiff dual filed her charge with the Equal Employment

        Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations

        (“FCHR”), Charge number 510-2021-00174.

  9.    An EEOC filing automatically operates as a dual FCHR filing.



                                                   2
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 14




  10.   On or about May 13, 2021, the EEOC issued a right to sue letter, and this action is being

        commenced.

  11.   This action is being commenced within ninety (90) days of receipt of the EEOC Right to

        Sue Letter.

                                              PARTIES

  12.   At all material times, Plaintiff is an individual female who is a resident of the State of

        Florida and resides in Broward County, Florida.

  13.   Defendant is a corporation duly authorized to exist under the laws of the State of Florida.

        Defendant maintains its principal place of business in Broward County, Florida and is

        subject to the jurisdiction of this Court.

  14.   Defendant is an employer as defined by all laws under which this action is brought and

        employs the requisite number of employees.

  15.   At all relevant times, Plaintiff was employed by Defendant and performed work for

        Defendant in Broward County, Florida.

                                   FACTUAL ALLEGATIONS

  16.   On or around November 2018, Defendant hired Plaintiff as “EDI Sales Coordinator.”

  17.   In or around February 2019, Defendant promoted Plaintiff to “Logistics and Operations

        Manager” as a result of Plaintiff’s exceptional performance in her role as EDI Sales

        Coordinator.

  18.   In or around December 2019, Plaintiff began to experience issues related to employee

        Victor Brown (“BROWN”), who openly intimidated her in the workplace in front of their

        coworkers.




                                                     3
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 14




  19.   By means of example, and not meant to be an exhaustive list, on at least one occasion,

        Plaintiff found BROWN alone, wielding a flashlight, within the Defendant’s closed

        warehouse without permission or a legitimate purpose to be doing so.

  20.   Plaintiff Moise expressed her concerns regarding BROWN’s behavior to THOMAS. In

        response, Plaintiff was told additional cameras would be installed around the warehouse

        and an investigation would occur. Upon information and belief, only the cameras were

        installed and no investigation into BROWN occurred.

  21.   Importantly, from that point on, THOMAS knew Plaintiff was weary of BROWN.

  22.   In or around late December 2019, during a holiday party, Plaintiff was approached by one

        of her subordinates, Ms. Sherley Massardo (“MASSARDO”). MASSARDO reported to

        Plaintiff that Maria Perdomo (“PERDOMO”), a colleague, sexually harassed and

        assaulted her at the holiday party by way of publicly groping her breasts and butt in the

        presence of other employees.

  23.   Importantly, at the time of the sexual battery, PERDOMO was employed by Defendant as

        an “Accounting Analyst & Human Resources Specialist.”

  24.   MASSARDO sought Plaintiff’s support in filing a complaint with the Human Resources

        Department. Plaintiff agreed to support and assist MASSARDO with raising her

        complaints to Human Resources.

  25.   The following day, Plaintiff contacted Human Resources on behalf of MASSARDO to

        report MASSARDO’s sexual harassment and assault. Plaintiff Moise then physically

        accompanied MASSARDO to the Human Resources Department to assist MASSARDO

        in lodging her formal complaint of sexual harassment.

  26.   Rather than take prompt and immediate corrective action to ensure the unlawful

        harassment ceased, Defendant, by and through its agents within the Human Resources

                                                 4
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 14




        Department, took on a tone of agitation and hostility towards Plaintiff and MASSARDO,

        and questioned each by stating, “IT’S MARIA [PERDOMO]. ARE YOU REALLY

        SURE YOU WANT TO [FILE A COMPLAINT]?”

  27.   Upon information and belief, employees within the Human Resources Department had

        already learned about Maria’s inappropriate, public groping of MASSARDO at the

        holiday party.

  28.   In fact, MASSARDO’s sexual harassment had become a joke within the Defendant’s

        community. Both Plaintiff and MASSARDO overheard repeated jokes regarding the

        sexual harassment in the workplace.

  29.   Furthermore, during Plaintiff and MASSARDO’s attempt to file a complaint with Human

        Resources, Defendant, by and through its employees, persisted in dissuading

        MASSARDO from filing her complaint by stating, “[PERDOMO] WAS DRUNK.”

  30.   Eventually, upon Plaintiff and MASSARDO’s insistence and persistence in the face of

        Defendant’s dissuasion, Defendant formally filed MASSARDO’s sexual harassment

        complaint against PERDOMO.

  31.   In early January 2020, just weeks after filing the complaint, Plaintiff and MASSARDO

        followed up with Human Resources Representative Nellie Thomas (“THOMAS”) to

        discuss MASSARDO’s sexual harassment complaint.

  32.   After Plaintiff and MASSARDO checked in regarding the status of the sexual harassment

        complaint, Defendant terminated PERDOMO.

  33.   Thereafter, Defendant, by and through the actions of its agents/employees/supervisors,

        began its retaliatory campaign against Plaintiff Moise and MASSARDO.




                                                5
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 14




  34.   On a weekly basis from February 2020 to June 2020, THOMAS repeatedly asked

        Plaintiff to terminate MASSARDO or face termination herself. Each time, Plaintiff

        declined.

  35.   In or around February 2020, Plaintiff learned that MASSARDO had received the lowest

        raise increase within the company based on merit. Accordingly, Plaintiff complained to

        Human Resources that she suspected MASSARDO was being retaliated against for

        complaining of sexual harassment and assault.

  36.   On or about February 19, 2020, Plaintiff approached COO Samuel Levey (“LEVEY”)

        and explicitly expressed her concern that MASSARDO was being targeted because of her

        sexual assault complaint. In turn, LEVEY promised to immediately investigate the

        situation. However, upon information and belief, LEVEY took no action to investigate

        and/or correct the reports of retaliation.

  37.   On or about February 14, 2020, after the former Warehouse Manager’s departure,

        Defendant hired Plaintiff as“Warehouse Manager,” in addition to Plaintiff’s role as

        Logistics and Operations Manager. Plaintiff worked both positions up until her

        termination.

  38.   Shortly after transitioning to the Warehouse Manager role, Plaintiff’s discomfort with

        BROWN escalated due to BROWN’s continued suspicious behavior in the workplace,

        particularly the warehouse where Plaintiff would work alone in close proximity to

        BROWN.

  39.   At this time, Plaintiff complained to THOMAS and LEVEY about BROWN’s

        inappropriate and questionable behavior.

  40.   Nevertheless, no action was taken to address BROWN’s actions, and BROWN continued

        to intimidate Plaintiff. Importantly, THOMAS continued to permit BROWN to work

                                                     6
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 14




        within the warehouse in close proximity to Plaintiff despite being fully aware of

        Plaintiff’s complaints of harassment in retaliation against her for pursuing

        MASSARDO’s sexual harassment complaint.

  41.   Despite the persistent retaliation and harassment from her colleagues, Plaintiff continued

        to strive to ensure she met all expectations of her superiors and supervisors, focusing her

        efforts into performing well under both jobs as efficiently as possible given the

        circumstances.

  42.   On or about February 18, 2020, BROWN unexpectedly and aggressively began shouting

        and berating Plaintiff for no apparent reason before quitting and walking off the job site.

        Upon information and belief, no action was ever taken to prevent and/or correct

        BROWN’s intimidation and harassment.

  43.   On or around May 15, 2020, pursuant to Defendant’s policy, Plaintiff submitted her

        performance evaluations for her direct reports to THOMAS for review.

  44.   Specifically, Plaintiff planned to issue MASSARDO a positive performance evaluation,

        as Plaintiff felt this represented a fair and accurate evaluation of MASSARDO’s

        performance.

  45.   In or around June 2020, upon review of the performance evaluations, THOMAS

        approved all evaluations except MASSARDO’s.

  46.   Specifically, THOMAS requested that Plaintiff change MASSARDO’s performance

        evaluation so that it would be mostly negative.

  47.   In response, Plaintiff refused to change MASSARDO’s evaluation and informed

        THOMAS of her suspicion that THOMAS’s requests seemed connected to

        MASSARDO’s sexual harassment complaint.




                                                 7
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 14




  48.   As a result of Plaintiff’s refusal to participate in Defendant’s retaliatory campaign against

        MASSARDO, Defendant, by and through the actions of its

        agents/employees/supervisors, then escalated its retaliatory campaign against Plaintiff.

  49.   Immediately following Plaintiff’s refusal to alter MASSARDO’s performance evaluation

        as requested by THOMAS, Defendant ceased assigning any and all work to Plaintiff and

        began openly referring to as “incompetent.”

  50.   Notably, at no time before MASSARDO’s performance evaluation had Plaintiff been

        informed of performance deficiencies in her work. In fact, Plaintiff’s job duties expanded

        in March 2020, and Plaintiff had never received a negative performance evaluation or job

        criticism.

  51.   About two to three (2-3) weeks before Plaintiff’s unlawful termination, Defendant posted

        a job advertisement for Plaintiff’s exact position under a different title, “Warehouse

        Director.” The job description and salary were identical to the positions Plaintiff then

        held.

  52.   On or about August 10, 2020, Defendant terminated Plaintiff’s employment.

  53.   Defendant terminated Plaintiff in retaliation for reporting sexual harassment and

        discrimination.

  54.   Defendant has established a pattern and practice of retaliation.

  55.   As a result of the acts and conduct complained herein, Plaintiff has suffered and will

        continue to suffer the loss of income, the loss of salary, bonuses, benefits, and other

        compensation which such employment entails. Plaintiff has also suffered future pecuniary

        losses, emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and

        other non-pecuniary losses.




                                                  8
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 14




  56.   Plaintiff has further experienced severe emotional and physical distress. Plaintiff suffers

        from increased stress and anxiety. Similarly, Plaintiff has trouble sleeping as a result of

        Defendant’s conduct.

  57.   As a result of Defendant’s actions, Plaintiff felt extremely humiliated, degraded,

        victimized, embarrassed and emotionally distressed.

  58.   As Defendant’s conduct has been malicious, willful, extreme and outrageous, and with full

        knowledge of the law, Plaintiff respectfully seeks all available damages including but not

        limited to emotional distress, loss wages, back pay, front pay, punitive damages, attorney’s

        fees, costs, interest from Defendant.

  59.   Defendant’s actions and conduct were intentional and intended to harm Plaintiff.

  60.   Plaintiff has presented factual allegations that would permit any reasonable jury to award

        damages.

  61.   At bottom, Defendants are liable for their reckless disregard for Plaintiff personal dignity

        and her civil right to pursue equal employment opportunity.

  62.   Plaintiff has suffered damages as a result of Defendant’s unlawful employment practices.

                                          COUNT ONE
                               Retaliation in Violation of Title VII

  54.   Plaintiff realleges and incorporates by reference each allegation contained in the previous

        paragraphs, and further alleges as follows.

  55.   Title VII prohibits employment discrimination against an individual for opposing or

        complaining about unlawful discrimination and/or harassment.

  56.   Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that

        it shall be unlawful employment practice for an employer: “(1) to . . . discriminate against

        any of his employees . . . because she has opposed any practice made an unlawful

        employment practice by this subchapter, or because she has made a charge, testified,
                                                 9
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 14




         assisted or participated in any manner in an investigation, proceeding, or hearing under this

         subchapter.”

   57.   Plaintiff opposed Defendant’s discriminatory treatment by complaining to Defendant’s

         Human Resources Department team about the unlawful sexual harassment and retaliation

         of MASSARDO by Perdomo.

   58.   By opposing Defendant’s discrimination and retaliation, Plaintiff participated in a

         protected activity under Title VII’s antiretaliation provision.

   59.   At all times relevant, Plaintiff acted in good faith and with the objective and subjective

         belief that violations of Title VII by Defendant’s employees had occurred.

   60.   At all times relevant, the unlawful retaliation by Defendant’s employees against Plaintiff

         in the terms and conditions of her employment occurred because she opposed a practice

         made unlawful by Title VII and would not have occurred but for that opposition.

   61.   At all material times, the employer exhibiting discriminatory conduct against Plaintiff

         possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

         employment with the Defendant.

   62.   Following Plaintiff’s opposition to PERDOMO’ conduct and her support of

         MASSARDO’s sexual harassment complaints to Defendant, the hostility toward Plaintiff

         Moise increased dramatically.

   63.   Defendant’s Employees/Managers/Supervisors THOMAS and LEVEY retaliated against

         Plaintiff, including by ceasing all assignments of work to Plaintiff, referring to Plaintiff as

         “incompetent,” assigning BROWN to work under Plaintiff despite her reasonable fear of

         him and his lack of job title with Defendant, threatening her with termination unless she

         issued an intentionally negative and false performance evaluation to MASSARDO, and




                                                   10
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 11 of 14




         ultimately terminating Plaintiff after she refused to participate in Defendant’s retaliatory

         campaign against MASSARDO.

   64.   Plaintiff opposed discriminatory conduct by Defendant’s which is prohibited by Title VII

         when she complained to Defendants about PERDOMO’s sexual harassment of a

         subordinate, MASSARDO, and refused to participate in Defendant’s retaliatory campaign

         against MADASSARDO as described and set forth above.

   65.   Plaintiff’s complaints involved Defendants’ unlawful discriminatory and retaliatory

         actions and therefore constituted protected activity under Title VII.

   66.   Plaintiff herself complained of PERDOMO’s sexual harassment of MADASSARDO to

         Defendant’s Human Resources Department.

   67.   At all times relevant, Plaintiff acted in good faith and with the objective and subjective

         belief that Defendant’s employees violated the law and her coworker’s protected rights.

   68.   The materially adverse employment actions by Defendant were the result of Plaintiff’s

         opposition to the discriminatory conduct to which her subordinate was subjected, in

         violation of Title VII.

   69.   The retaliatory treatment of Plaintiff included, but was not limited to, denying the

         assignment of work to Plaintiff after her clear opposition of Defendant’s conduct, referring

         to Plaintiff as “incompetent,” and wrongfully terminating her employment due to her report

         of discriminatory conduct in violation of Title VII.

   70.   As a result of Defendant’s violations of The Civil Right Act of 1964, Plaintiff has suffered

         damages, including, but not limited to: past and future lost wages, mental pain and

         suffering; humiliation; emotional distress; diminishment of career opportunities; harm to

         business reputation; loss of self-esteem; disruption to his family life; and other harm, pain

         and suffering, both tangible and intangible.


                                                  11
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 12 of 14




   71.   Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

         under federal law.

   72.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted by law.

   73.   Plaintiff Moise has been damaged by the illegal conduct of Defendant.

                                           COUNT TWO
                   Retaliation in Violation of Florida Statute Section §760.10(7)

   81.   Plaintiff realleges and incorporates, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein.

   82.   The FCRA prohibits retaliation against an employee for opposing conduct which would

         violate the terms of the FCRA. § 760.10(7).

   83.   Florida Statute Section 760.10(7) provides that “[i]t is an unlawful employment practice

         for an employer to discriminate against any person because that person has opposed any

         practice which is an unlawful employment practice under this section, or because that

         person has made a charge, testified, assisted, or participated in any manner in an

         investigation, proceeding, or hearing under this section.”

   84.   Plaintiff opposed the discriminatory conduct of Defendant when she complained to

         THOMAS and LEVEY about the sexual harassment that MASSARDO was subjected to

         as described above.

   85.   At all times relevant, the unlawful retaliation by Defendant towards Plaintiff in the terms

         and conditions of her employment occurred because she opposed a practice made unlawful

         by the FCRA which would not have occurred but for that opposition.

   86.   At all times relevant, Defendant’s Employees/Managers/Supervisors acted intentionally

         and with reckless disregard of Plaintiff’s rights protected by the FCRA.




                                                    12
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 13 of 14




   87.     At all material times, the employer exhibiting discriminatory and harassing conduct against

           Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff’s

           employment with the Defendant.

   88.     Defendant’s Employees/Managers/Supervisors against Plaintiff, including refusing to

           assign Plaintiff work, referring to Plaintiff to “incompetent,” threatening to terminate

           Plaintiff, and ultimately causing Plaintiff’s unlawful termination.

   89.     As a direct and proximate result of Defendant’s intentional retaliatory conduct in violation

           of the FCRA, Plaintiff suffered and will continue to suffer damages including lost wages

           and benefits, severe emotional distress, mental anguish, suffering, loss of dignity,

           humiliation, embarrassment, loss of reputation, and other pecuniary and nonpecuniary

           losses.

   90.     Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

           under state law.

   91.     Plaintiff Moise has been damaged by the illegal conduct of Defendant.


                                             JURY DEMAND

           Plaintiff hereby demands a trial by jury on all issues triable before a jury.


                                         PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff demands judgement against Defendant in an amount to be

   determined at the time of a trial plus interest, including but not limited to all emotional distress and

   economic damages, compensatory damages, liquidated damages, punitive damages, consequential

   damages, attorneys’ fees and costs, and disbursement of actions, and for any such other relief that

   is statutorily permitted and as the Court deems just and proper.




                                                     13
Case 0:21-cv-61661-XXXX Document 1 Entered on FLSD Docket 08/10/2021 Page 14 of 14




   Dated: August 10, 2021
          Miami, Florida
                                             DEREK SMITH LAW GROUP, PLLC
                                             701 Brickell Avenue, Suite 1310
                                             Miami, Florida 33131
                                             P.: (305) 946-1884


                                             ________________
                                             Lauren Tobin, Esq.
                                             Fla. Bar No. 1024850
                                             lauren@dereksmithlaw.com

                                             Attorney for Plaintiff Nahomie Moise




                                        14
